Election/Restriction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a) the multiple different types of diversity values/indices that may be employed in the claims, specifically the alternatives of i) a Shannon index or normalized Shannon index (see claim 43); ii) a Simpson index or  inverse Simpson index (see claim 43); iii) a Unique50 index (claim 43); iv) a DE index (including DE30/80/50) (see claims 43-44, 46, 48); v) a value “determined based on ROC analysis” (claim 51); vi) a value determined based on sensitivity (claim 51), and vii) a value determined based on specificity (claim 51); and
b) the alternatives of “one or more cell surface markers selected from the group consisting of PD-1....CD367 (GITR)” (see claim 49 at c), as well as claim 49 a)-b), which broadly encompass specific alternatives of c), and claim 49 at d) and f), which are directed to the alternative of PD-1).
elect a single species from each of a)-b), above, to which the claims shall be restricted if no generic claim is finally held to be allowable. Specifically, applicant should elect one of the alternatives i)-vii) for a), and one additional cell surface marker (or combination thereof) from the group of PD-1 through CD367 for b).The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claim is presently generic with respect to all alternative, given the current wording of independent claims 41 and 51.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
With regard to the species of a), each alternative type of value/index (of i)-vii)) employs different information and a different manner of use of that information to arrive at an index/threshold (with each alternative method relying on a different such index/threshold in the performance of therapy); the alternative types of indices/thresholds lack an apparent shared feature that might constitute a special technical feature. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634